FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

In re: WILLIAM J. BEVERLY,             
                             Debtor,
                                             No. 07-56133
STEPHANIE BEVERLY,                            BAP Nos.
                         Appellant,        CC-06-01250-KBN
                                           CC-06-01273-KBN
                v.                        CC-06-01284-KBN
EDWARD M. WOLKOWITZ;                       CC-06-01449-KBN
CATHERINE OUTLAND; SUSAN                    Central District
OUTLAND GLEASON, individually                of California,
and as Administrator of the Estate           Los Angeles
of Christine Martell,
                         Appellees.
                                       

In re: WILLIAM J. BEVERLY,             
                             Debtor,         No. 07-56304
                                               BAP Nos.
                                           CC-06-01250-KBN
WILLIAM J. BEVERLY,
                                            LA 05-01254 TD
                         Appellant,
                                           CC-06-01273-KBN
                v.                        CC-06-01284-KBN
EDWARD M. WOLKOWITZ;                       CC-06-01449-KBN
CATHERINE OUTLAND; SUSAN                     Central District
OUTLAND GLEASON, individually                 of California,
and as Administrator of the Estate            Los Angeles
of Christine Martell,                            ORDER
                         Appellees.
                                       


                             16695
16696                     IN RE: BEVERLY
              Appeal from the Ninth Circuit
                Bankruptcy Appellate Panel
 Klein, Brandt, and Nielsen, Bankruptcy Judges, Presiding

                  Argued and Submitted
          December 10, 2008—Pasadena, California

                    Filed December 24, 2008

     Before: Melvin Brunetti and Barry G. Silverman,
  Circuit Judges, and Suzanne B. Conlon,* District Judge.


                           COUNSEL

Dennis E. McGoldrick, Torrance, California; Joshua D.
Wayser, Locke, Lord, Bissell & Liddell, Los Angeles, Cali-
fornia, for the appellants.

Douglas D. Kappler, Los Angeles, California; Sidney Lanier,
Ayscough & Marar, Torrance, California, for the appellees.


                             ORDER

   William Beverly appeals the Bankruptcy Appellate Panel’s
published decision denying him a discharge pursuant to 11
U.S.C. § 727(a)(2)(A). In re Beverly, 374 B.R. 221 (B.A.P.
9th Cir. 2007). However, the Bankruptcy Court decision on
the § 727 claims resolved only one of two consolidated cases
and contained no Fed. R. Civ. P. 54(b) certification. Both the
BAP and Bankruptcy Court § 727 decisions are interlocutory
and we lack jurisdiction to consider the § 727 claims. In re
Lievsay, 118 F.3d 661, 662 (9th Cir. 1997) (per curiam);

   *The Honorable Suzanne B. Conlon, United States District Judge for
the Northern District of Illinois, sitting by designation.
                         IN RE: BEVERLY                    16697
Huene v. U.S., 743 F.2d 703, 705 (9th Cir. 1984); In re
Mason, 709 F.2d 1313, 1315 (9th Cir. 1983).

   William and Stephanie Beverly also appeal the BAP’s
reversal of the Bankruptcy Court’s grant of summary judg-
ment in their favor in a related adversary proceeding. The
BAP held that the Beverlys’ transfer of assets through a mari-
tal settlement agreement was an avoidable transfer pursuant to
11 U.S.C. § 544(b) and Cal. Civ. Code § 3439.04. The BAP
also rejected the argument that our decision in Gill v. Stern (In
re Stern), 345 F.3d 1036 (9th Cir. 2003), allowed the transfer
in this case. We have jurisdiction to consider the avoidance
claims pursuant to 28 U.S.C. §§ 158(d)(1) and 1291 and adopt
as our own the well-reasoned BAP opinion, In re Beverly, 374
B.R. 221.

  AFFIRMED in part and DISMISSED in part.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.